Title: From John Quincy Adams to Thomas Boylston Adams, 31 July 1811
From: Adams, John Quincy
To: Adams, Thomas Boylston



N. 21.
My Dear Brother.
St: Petersburg 31. July 1811.

No more scolding about your accounts—No more petty complaints about trifles instead of hearty thanks for the faithful care, and trouble which you have taken in the management of my affairs—The hints about the state of your health, given in your letter of 7. April No 16/6 which I received the 22. of this month, have not only given me the heart-ache in themselves, but have brought me under my own rebuke for saying to you in my late letters things which I am afraid will weigh upon your Spirits, already too much depressed—Let me then hasten to tell you how much I feel myself obliged to you for the constant care and attention that you have paid to my business, and intreat you to consider any remarks in my letters which have had the appearance of harshness, not as disapprobation of the past, but merely as hints for your attention in future—I am sure you have done every thing for my interest, according to the best of your judgment, and I am convinced that your judgment has not err’d more in degree or in frequency than my own would have done in your place.
A letter of 28. May from my Mother, would in some sort have tranquilized my mind in respect to you, if it had not at the same time alarmed me by mentioning the severe and dangerous accident which you had met with by a fall from your horse—She says that you intended to write me by the same opportunity; and as I have not received the letter, I am afraid that it was because you found yourself unable to write—But in general she observes that your health had been improved by your excursion to the District of Maine, and I rejoyce to find in Governor Gerry’s speech to the Legislature, that your mission, with your Colleagues had been satisfactory and successful.—By the same Gazettes too, which we have received to 14 June, I learn your appointment as a member of the Council; an event upon which I cannot congratulate you as being likely to contribute to your tranquility—The time is apparently coming, when the temper and character of the American People, will be tried by a test, to which since the War of their Revolution, they have been strangers—And unfortunately the unparalleled prosperity which for more than a quarter of a Century they have enjoyed, has been constantly unfitting them from year to year for the reverse of Fortune, which they now have to encounter—The school of affliction however is as necessary to form the moral character of Nations as of individuals—I hope that ours will be purified by it.—The prospect of a War with England has been so long approaching us, that we ought to have been better prepared for it than we are—It was to prevent this War, which I believed altogether otherwise unavoidable that I assented to and voted for the Embargo, when a member of the Senate—I hoped it would have saved us from the War, I have ever been convinced, and now believe more firmly than ever that it did save us from the War for that time, and postponed it for four years—The same causes which would have produced it then, are producing it now, and according to all appearance, if any thing can possibly save us from it again, it will be another Embargo.
Whether our Government will have the time, or the inclination; or the resolution, to resort again to this expedient I do not know—from the Accounts received here from England since the news of the rencounter between the President Frigate and the little Belt, measures appear to have been adopted there for the proposed purpose of “humbling the Yankies” and a squadron of five ships of the line to be followed it is said by a Regiment of troops, has sailed for America, with sealed orders, to be opened West of Scilly—Their object will doubtless be known to you long before you receive this letter—Whether it be of mere menace or of direct hostility, I trust the Spirit of my Country will prove true to itself—But it opens in either case a prospect before us, at least as formidable, as that of 1775 and 1776. was to our fathers.
You tell me that you burnt a letter which you had written me, expressing perhaps too freely your opinions of certain late Measures of our Government—Perhaps I ought to have burnt two letters which I wrote you expressing my opinions with regard to the Non-intercourse or non-importation Act of the last Session of Congress—I do sincerely respect and honour the motives, and I fully approve the Spirit of those by whom it was past—They had given a pledge by the Act of the former Session, which they thought themselves bound to redeem, and they might justly expect that France would carry into effect her engagements on her part so positively and explicitly stated by the Duke de Cadore.—But it was my opinion that France had already violated her own engagements in a manner which absolved us from all obligation contracted by the Act of the former Session, and I strongly apprehended that the tendency of the new Act would be to precipitate a War with England.—The new incident which has occurred, and upon which the accounts of the two parties differ so materially with regard to the facts undoubtedly increases the danger and seems to render the War unavoidable—
If the War must come, I hope that the temper and the energy of the Government and People will rise to a dignity and firmness adapted to the emergency—So far as it may be defensive, I can only pray that as our day is, so our strength may prove—But the first and most important quality for War in my estimation is Justice—And may God Almighty grant that we may be careful to keep that on our side—That we may not undertake it presumptuously, nor impelled by Passion; nor without a precise and definite object for which to contend.
At all Events there is no doubt but a War will produce great and extraordinary changes of popular Sentiment, of Administrations and perhaps of Constitutions in our Country—It is probable the time in which you are coming forward as a public man will be a time of turbulence and of difficulty—This reflection increases my anxiety on Account of your health—But on the other hand it will be the time for the virtues to be brought into action, and I flatter myself that you will be equal to it.
This state of affairs is also calculated to turn back my reflections upon myself—It has led me to review my own public conduct in past time, and to consider my prospects and my duties for the future. You will already see that I find in it an additional justification to my own mind for the part I took in relation to our foreign Affairs during the last Session of Congress in which I held a Seat in the Senate—My principle was one which no result of Events, could possibly shake—But in respect to policy, I always considered the Embargo, as justifiable on no other ground than that its only alternative was War—This opinion from the necessity of the thing was conjectural— It is even now not demonstrable that War would have followed without it; but if War comes from the same operative Causes, as I believed would have produced it then, I shall certainly consider my reasoning at that time, as more completely sanctioned by the Event, than I could if it should not ensue
Since my residence in Russia, our relations both with France and England have taken a variety of turns, and new incidents affecting them have occur’d, but in which it has not been my duty to take any part—I have of course none of the responsibility connected with them upon me—I have had nothing English to guard against but forgery—My most difficult and important labours have been to struggle against another influence—But let me tell you an anecdote: In the month of February last, I head that there was an American vessel, somewhere in the river Elbe, going shortly with a special permission from the French Government to Boston—Thinking this might be a good opportunity to write a private letter or two (I took special care not to send by that way any public ones) I wrote you on the 5th: of March N. 12. and enclosed it together with a Duplicate of N. 11. under a cover directed to my father, and sent it by Post to Mr: Forbes at Hamburg, with a request that he would forward it by the first safe opportunity to the United States—
On the 26th: of March, Mr Forbes wrote me that he had received my letter, and should send the enclosure by the Ship Packet Captain Hinkley; which was to sail for Boston in a very few days—I congratulated myself on having thus found one more chance of conveyance for my Winter letters and was indulging the hope that my number twelve had reached you at latest in June, untill about ten days since I received a subsequent letter from Mr: Forbes, informing me that a few days previous to the departure of Captain Hinkley, at 7. O’Clock in the Morning, his bed chamber was entered by order of the Police, and all his letters amounting only to 7 or 8. were taken from him; and that my letter directed to my father was among them—Mr: Forbes made immediately a written application for the restoration of my letter; he was referred from the Police to the Post-Office, and from the Post-Office to the Police—but never obtained the letter—
You may perhaps have thought me fastidiously cautious of writing you, and my other friends at Quincy upon topics of political interest, and if you receive my letters N. 11. and 12. you may wonder what motive there could be, not for breaking them open, but for eluding the return of them—But I trust you will perceive that I have had sufficient reason for great reserve in writing politicks, and that you will find some excuse for letters on subjects which might be thought too trifling for a man of my years and gravity.
To resume the thread of my reflections—If we have a War with England, I may perhaps find it difficult to get home; but I suppose a Passport for myself and family would be obtainable—I am now on a new account glad that I had a substantial reason for declining the Seat on the Bench—It is now (setting aside all my old objections) one of the last places that I could be willing to hold—I need not enlarge—For myself—for my family, the private Station to which I expect to return, has besides all its other advantages an attraction of safety from the Storm, to which I look with comfort and hope—Do not understand me however as intending to shrink from any Station, which my Country through her Constitutional Organs, may assign to me—I owe her too much to decline any Post of Danger, to which she may ever think fit to call me—Hitherto I thank her equally for what she has given, for what she has offered, and for what she has overlooked—I shall be equally grateful if she overlooks me again—
7. August.—
It is a week since I began this letter; and I have neither time nor room to write you more at present—I shall write you before long again—Give my Duty, affection and blessing where due—I owe my Son George a letter, and will not forget him—No change yet in the state of my family. Vale!
A.
P.S.—The Coins and Books by Captain Boit came safe—I thank you for them.

